7 N.Y.3d 859 (2006)
SONA SHAH et al., Appellants,
v.
WILCO SYSTEMS, INC., Respondent.
Court of Appeals of New York.
Submitted July 24, 2006.
Decided October 19, 2006.
Motion by Sona Shah for leave to appeal dismissed upon the ground that as to her the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion by Kai Barrett, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied his motion for class certification, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.